[Cite as State v. Zinn, 2018-Ohio-4191.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                      :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Earle E. Wise, Jr., J.
 -vs-                                           :
                                                :   Case No. 18-CA-00001
                                                :
 DARREN J. ZINN                                 :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Perry County Court of
                                                    Common Pleas, Case No. 17-CR-0039



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             October 12, 2018




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 JOSEPH A. FLAUTT                                   JAMES S. SWEENEY
 111 North High St.                                 341 South Third St., Ste. 100
 P.O. Box 569                                       Columbus, OH 43215
 New Lexington, OH 43764-0569
Perry County, Case No. 18-CA-00001                                                           2

Delaney, J.

         {¶1} Appellant Darren J. Zinn appeals from the judgment entry of the Perry

County Court of Common Pleas convicting him upon one count of aggravated drug

trafficking. Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

         {¶2} A statement of the facts underlying appellant’s criminal conviction is not

necessary to our resolution of this appeal. Appellant was charged by indictment with two

counts of aggravated drug trafficking pursuant to R.C. 2925.03(A)(2) and (C)(1)(d) [Count

I], a felony of the second degree, and R.C. 2925.03(A)(2) and (C)(1)(c) [Count II], a felony

of the third degree. Appellant entered pleas of not guilty and filed an affidavit of indigency.

Counsel was appointed to represent appellant.1 Counsel filed a discovery demand and

time waiver. The matter was scheduled for status conference on October 31, 2017 and

jury trial on December 14, 2017.

         {¶3} On October 31, 2017, counsel filed a motion to withdraw and the motion

was granted on November 3, 2017. The same day, the trial court appointed new counsel

to represent appellant.2 Also on that day, notices were filed of a status conference on

December 4, 2017 and jury trial on December 20, 2017.

         {¶4} New counsel filed a notice of appearance and a demand for discovery on

November 9, 2017. Appellee responded to the request on November 21, 2017.

         {¶5} On November 27, 2017, defense trial counsel filed a motion in limine to

exclude out-of-court statements of confidential informants, a request for the testimony of




1   The trial court appointed attorney R. Rolf Whitney on June 28, 2017.
2   The trial court appointed attorney Ryan Shepler on November 3, 2017.
Perry County, Case No. 18-CA-00001                                                      3


the lab personnel who performed the chemical analysis on the drugs, and a motion for

leave to file an untimely to suppress. The trial court granted the motion for leave and a

motion to suppress was filed on December 4, 2017, in which appellant argued law

enforcement’s initial entry into the home was unlawful. A suppression hearing was

scheduled for December 11, 2017.

       {¶6} On December 15, 2017, appellant filed an amended motion to continue the

jury trial from December 20, 2017. In support of the motion to continue, appellant argued

in pertinent part:

                     * * * *.

                     On December 13, 2017, for the first time, it came to the

              parties’ attention that, though [appellant] was indicted with a second-

              degree felony, the lab reports only support a conviction on a third-

              degree felony. Counsel would ordinarily have caught this early in the

              case—however, with significant discovery, a suppression motion to

              prepare and hold, and the necessary time to prepare for a

              complicated case—this did not promptly occur.

                     As a result, only now has [appellee] offered [appellant] a plea

              to a third-degree felony with a recommended thirty month sentence

              * * *. However, with the trial scheduled in six days, counsel has no

              way to timely reach [appellant] to inform him and allow him to

              consider the plea offer before the scheduled jury trial. Additionally

              (and as illustrated by the lack of realization that there was not

              sufficient quantity for a second-degree felony until yesterday),
Perry County, Case No. 18-CA-00001                                                       4


              counsel is concerned that the lack of time for preparation * * * will

              affect his preparation for and performance at trial.

                     * * * *.

        {¶7} Also on December 15, 2017, the trial court filed an entry overruling the

motion to suppress, and an entry overruling appellant’s amended motion to continue the

jury trial.

        {¶8} On December 20, 2017, appellant entered a plea of guilty to Count I as

amended to one count of aggravated trafficking in drugs pursuant to R.C. 2925.03(A)(2)

and (C)(1)(c), a felony of the third degree. Count II was thereupon dismissed. Appellant

was sentenced to a prison term of 30 months.

        {¶9} Appellant now appeals from the trial court’s Journal Entry of conviction and

sentencing filed December 26, 2017.

        {¶10} Appellant raises one assignment of error:

                                ASSIGNMENT OF ERROR

        {¶11} “THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING

APPELLANT’S AMENDED MOTION FOR CONTINUANCE.”

                                        ANALYSIS

        {¶12} In his sole assignment of error, appellant argues the trial court abused its

discretion in denying the amended motion to continue the jury trial. We disagree.

        {¶13} We first note appellant entered a plea of guilty to the amended Count I,

aggravated drug possession. Pursuant to Ohio Crim.R.11 (B)(1), a plea of guilty is a

complete admission of the defendant's guilt. As appellee points out, a valid guilty plea by

a counseled defendant generally waives the right to appeal all prior nonjurisdictional
Perry County, Case No. 18-CA-00001                                                              5

defects. State v. Beasley, 152 Ohio St. 3d 470, 2018-Ohio-16, 97 N.E.3d 474, ¶ 15, citing

State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 78 and State

v. Obermiller, 147 Ohio St. 3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 56.

       {¶14} In the instant case, no jurisdictional defect is alleged. Nor does appellant

point to any flaw in the admission or acceptance of his guilty plea. Our review of the

record indicates appellant's plea was entered and accepted in accordance with law.

Specifically, the trial court conducted a colloquy pursuant to Crim.R. 11 and the record

indicates appellant's counseled plea was knowing, intelligent and voluntary. See, State

v. McCauley, 5th Dist. Licking No. 16-CA-93, 2017-Ohio-4373, ¶ 22.

       {¶15} Additionally, the record is devoid of any objection raised to the trial court’s

decision overruling the amended motion to continue the jury trial. The record is essentially

silent as to the period between the denial of the motion to continue and the date of the

guilty plea to an amended charge.

       {¶16} Finally, upon our review of the merits of appellant’s argument, the trial court

did not abuse its discretion in overruling the motion to continue. “The grant or denial of a

continuance is a matter which is entrusted to the broad, sound discretion of the trial

judge.” State v. Unger, 67 Ohio St. 2d 65, 67, 423 N.E.2d 1078 (1981). Therefore, an

appellate court must not reverse a trial court's decision to deny a motion for continuance

unless it finds that the trial court abused its discretion. Id.; State v. Wheat, 5th Dist. Licking

No. 2003–CA–00057, 2004–Ohio–2088, ¶ 16. The reviewing court must balance the

interests of judicial economy and justice against any potential prejudice to the moving

party. State v. Scott, 5th Dist. Stark No. 2001CA0004, 2001 WL 1744125 (Dec. 28, 2001).

In order to find an abuse of discretion, the reviewing court must determine that the trial
Perry County, Case No. 18-CA-00001                                                      6


court’s decision was unreasonable, arbitrary, or unconscionable and not merely an error

of law or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶17} In evaluating whether the trial court has abused its discretion in denying a

continuance, appellate courts apply a balancing test which takes into account a variety of

competing considerations, including the length of the delay requested; whether other

continuances have been requested and received; the inconvenience to litigants,

witnesses, opposing counsel and the court; whether the requested delay is for legitimate

reasons or whether it is dilatory, purposeful, or contrived; and whether the defendant

contributed to the circumstance which gives rise to the request for a continuance. State

v. Palmer, 5th Dist. Richland No. 17 CA 13, 2018-Ohio-1266, ¶ 73, appeal not allowed,

153 Ohio St. 3d 1442, 2018-Ohio-2834, 102 N.E.3d 500, citing State v. Unger, 67 Ohio

St.2d 65, 67–68, 423 N.E.2d 1078 (1981).

       {¶18} In the instant case, the motion at issue was appellant’s second motion to

continue and the amended motion was filed six days prior to the scheduled jury trial date.

Appellee had already subpoenaed witnesses for the December 20 date and it is not

evident from the motion to continue what further purpose a continuance would have

served. Counsel’s issue cited in the motion to continue was time to advise appellant of

appellee’s offer to an amend Count I to a felony of the third degree with a thirty-month

sentence. As discussed supra, appellant did in fact change his plea to one of guilty to

the amended charge, Count II was dismissed, and he received a thirty-month sentence.

The record is silent as to any objections raised, and the guilty plea and sentencing

hearings proceeded without any discussion of the amended motion to continue.
Perry County, Case No. 18-CA-00001                                                      7

       {¶19} Upon consideration of the Unger factors, we do not find the trial court

abused its discretion. See Palmer, supra, at ¶ 75. Appellant’s sole assignment of error is

overruled.

                                     CONCLUSION

       {¶20} Appellant’s sole assignment of error is overruled and the judgment of the

Perry County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Wise, Earle, J., concur.